DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) because the applicant believes that the office states that that inventions lack the same corresponding technical feature.   This is not found persuasive because the office understands that the inventions have the same special technical feature and this was not the issue.   The office pointed out in the rejection that the inventions have the same special technical feature which is anthocyanins from black currants and bilberries (see page 4, 2nd para.), however the office also points out that this special technical feature does not make a contribution over the prior art because the documents listed in the written opinion of the ISA show the use of the anthocyanins of black currant and bilberries for the use in treating cardiovascular disease and specifically arterial stiffness. Thus, the special technical feature has been sufficiently described in the prior art and unity of invention is broken. The instant invention lacks novelty and inventive step.
The applicant also argues that since the international search authority has previously searched all inventions that it would not be a burden on the examiner to do the same, however the office is not bound to what the ISA does or finds and searching of the multiple inventions still requires unique search queries with class/subclass and text searching along with searching in different databases for the known prior art.
The requirement is still deemed proper and is therefore made FINAL.
Examiner acknowledges the amendments made to claims 1-3 and 11 filed on 08/10/2022.
Claim 11, is rejoined with group I because the amendment filed on 08/10/2022 changes the product claim to the method which is currently being examined.
Claims 1-11 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik (From IDS, WO2004096240A1) and Jennings (From IDS, Higher anthocyanin intake is associated with lower arterial stiffness and central blood pressure in women, Am J Clin Nutr 2012;96:781-8.). This rejection is maintained with slight modifications to take-into-account the amendments and arguments filed on 08/10/2022.
Sandvick’s general disclosure is to anthocyanins for the treatment of diabetes, cardiovascular disorders and lowering the risk of adverse side effects for women receiving hormone replacement therapy (see abstract).
Regarding claim 1, 4, and 7, Sandvick discloses a method of administering anthocyanins from the raw cake extracts of the fruit V. myrtillus and R. nigrum (see example 1, page 13) for preventing or treating cardiovascular problems, wherein the cardiovascular problems are myocardial infarction, ischemic stroke, arteriosclerosis, coronary revasculisation or a circulatory problem (see abstract and claims 3 and 4). 
Regarding claims 1 and 3, pertaining to the limitation wherein the augmentation index is reduced in the subject and wherein the AI is reduced after a period of 30 days, and wherein when calculating a linear regression model, a slope of a linear has a negative value, these limitations are intended uses of the method steps. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art teaches the same administration of V. myrtillus and R. nigrum for the same patient population (cardiovascular patients), thus the same effect would occur as there has nothing been done to the plant species that would allow them to have any added benefit upon administration.
Regarding claim 4, Sandvick teaches that the anthocyanin can be in the composition in at least 50% by weight (see page 21, @27).
Regarding claims 5 and 6, Sandvick teaches the anthocyanins to be cyanidin-3-o-p-glucoside, delphinidin-3-o-p-glucoside, and namely the 3-glucosides and 3-rutinosides of cyanidin and delphinidin (see pages 6 and 7).
Regarding claim 8, Sandvick teaches that the raw material used is the cakes of fruit skin produced as the waste product in fruit juice pressing from V. myrtillus and R. nigrum. (see example 1, page 13) which is the same as a pomace because a pomace is the pulpy residue remaining after fruit has been crushed in order to extract its juice.
Regarding claim 9, Sandvick teaches extracting the black currants and bilberries and then teaches the extract is run through an ion exchange column which is flushed with ion exchanged water (see page 14, lines 25-28) and this process is the same as using column chromatography.
Regarding claim 10, Sandvick teaches the dosage unit to be from 50 to 250 mg anthocyanin per day and from 1 to 4 times a day and teaches the dosage unit will depend on the individual patient and on the condition being treated (see page 9-10 from lines 30-37 and lines 1-2).  
Regarding claim 11, Sandvick teaches wherein the ratio of Vaccinium myrtillus and Ribes nigrum in a weight ratio of 0.5:1 to 1:0.5 (see page 11, lines 16-20).
Sandvick does not specifically teach that the method is for reducing arterial stiffness in a subject.
Jennings’ general disclosure is a scientific report on anthocyanins being used to reduce arterial stiffness (see abstract).
Regarding claim 1, Jennings’ teaches from the results of the study that higher intake of anthocyanins and flavones are inversely associated with lower arterial stiffness (see abstract’s conclusion, page 781).
Regarding claim 2, Jennings also teaches that a higher anthocyanin intake was associated with a lower systolic blood pressure (mean 6 SE: 23.0 6 1.4 mm Hg for quintile 5 compared with quintile 1; P-trend = 0.02) (see abstract’s results, page 781) and this would be indicative of the cardiovascular condition as being an improvement of blood pressure.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use extracts of black currants and bilberries for the method of treating cardiovascular diseases, improving cardiovascular conditions and reducing arterial stiffness in a subject because as Sandvick teaches extracts from black currants and bilberries containing anthocyanins can be used to treat cardiovascular conditions and as Jennings teaches, a greater intake of anthocyanins and flavones are inversely associated with lower arterial stiffness. Black currants and bilberries are known sources for anthocyanins and so using extracts from these berries would result in a composition for treating cardiovascular diseases of the instant invention. 
It would have further been obvious to optimize the amount of anthocyanin to then instantly claimed amount because a functional range has already been disclosed and the range covers that of the instant invention. Narrowing the amount to the more-narrow amount is well within the purview of an artisan.
With the combined relied upon art there would be a great expectation of success in arriving at the instant invention because the instant limitations have already been disclosed in the prior art. 

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The applicant argues that the referenced prior art does not teach that intake of anthocyanins would affect the augmentation index. This limitation as claimed is merely an intended use because the method of treating a cardiovascular disease, improving a cardiovascular condition and reducing arterial stiffness in a subject through the administration of an extract of black currants and bilberries to a subject in need has already been disclosed. The expectation that the result would be in a manner claimed by the applicant is an intended use.
Also, the prior art teaches the dosage of anthocyanin in the range from 50-250 mg and the instant application teaches that 80mg would bring about the claimed activity. Thus, with a minimal amount of optimization needed there would have been a composition which is the same amount as claimed by the applicant which would bring about the same intended result.
The applicant also argues that the claim 3 limitation was not discussed in the previous action. The office did note that claim 3 was included in the header and was rejected upon with the prior art. The office also addresses in this action that the intended use limitation would have been met by the referenced prior art. In the previous action on page 6 at paragraph 3, the office explains that Jennings teaches from the results of the study that higher intake of anthocyanins and flavones are inversely associated with lower arterial stiffness (see abstract’s conclusion, page 781). Augmentation index is a measure of an artery’s stiffness and so it would have flowed naturally that if the composition which is taught to have both extracts of black currants and bilberries in the same amount as disclosed and within the taught range by Sandvick, that the same intended result would have been expected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JACOB A BOECKELMANExaminer, Art Unit 1655                          

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655